Citation Nr: 1503151	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
Memorial Programs Service in St. Louis, Missouri


THE ISSUE

Entitlement to a Government-furnished grave headstone or marker.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from September 1962 to August 1964.  He died in February 1969 and the appellant is his mother. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service Processing Site, in Nashville, Tennessee, which denied the appellant's claim for a Government-furnished Navy medallion.  Jurisdiction was subsequently transferred to the NCA in St. Louis. Missouri.

While this matter was on appeal, the Board observes that, in April 2013, the appellant submitted another application for a government marker.  In contrast to her original application, the appellant indicated that the Veteran's grave was not currently marked.  However, a May 2013 Report of Contact shows that a representative from NCA confirmed with the private cemetery that the Veteran's headstone was currently marked with a privately purchased marker with his name, date of birth and death, etc.  Although this evidence was not considered by the NCA in a subsequent supplement statement of the case, it is redundant of the evidence already of the record and previously considered.  In this regard, the initial application submitted by the appellant showed that the Veteran's grave was marked and the May 2013 Report of Contact merely confirms this fact.  As such, this evidence is redundant of evidence already of record and, thus, not relevant to the current appeal.  As such, a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c) (2014).   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in  VBMS reveals that, with the exception of the Veteran's death certificate, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Virtual VA file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The Veteran died prior to November 1, 1990. 

2.  The Veteran is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone/grave marker.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished medallion for a Veteran buried in a private cemetery whose burial plot or grave currently has a monument or grave marker has not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. 38.631 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the instant case, as is further discussed below, the law, and not the facts, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  

II. Analysis

In September 2011, the appellant, who is the Veteran's mother, filed an application for a government issued Navy medallion to place on the Veteran's headstone.   As noted above, in the application, the appellant reported that the Veteran's grave was currently marked, which was again confirmed in a May 2013 Report of Contact.  

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2014); 38 C.F.R. § 38.620(a) (2014).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A.  § 101(2); 38 C.F.R. § 3.1(d).  Soldiers (and sailors) who served in the Union and Confederate Armies of the Civil War will be classified as a veteran who may be buried in a national cemetery.  See 38 U.S.C.A. § 2306(a)(3).  In this case, the decedent meets the criteria for classification as a veteran and, if the next-of-kin approved, he could be buried in a national cemetery. 

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38 .633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

In December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103. Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave.  Pursuant to Public Law 107-103, Title V, Section 502, however, Section 2306 of Title 38, United States Code, was amended by adding subsection (d)(1) which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  However, under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  In addition, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker. 

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions under 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located. 38 C.F.R. § 38.631(a), (b).

In the instant case, the evidence clearly shows that the Veteran died in February 1969.  Indeed, the appellant has not asserted that the Veteran died on or after November 1, 1990.  Rather, she simply contends that a Government-furnished medallion should be available to all deceased veterans regardless of date of death.  

In this instance, there is no question that the Veteran was, and is, eligible to be buried in a national cemetery, but has been buried in a private cemetery.  However, he passed away in February 1969, many years prior to the delimiting date of November 1, 1990. 

As such, the Board finds that eligibility for a Government-furnished headstone or marker under 38 U.S.C.A. § 2306 and 38 C.F.R. § 38.631 has not been established in this case.  While the Board sympathizes with the appellant's claim and recognizes the honorable service of the Veteran, the law and regulations concerning burial benefits establish very specific eligibility requirements for the provision of Government-furnished headstones or markers.  The law essentially holds that, if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA can furnish another Government headstone or marker for the grave of the veteran only if the decedent died on or after November 1, 1990.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).

In summary, the record reflects that the Veteran is buried in a private cemetery and that his grave is marked with a private headstone.  The record further reflects that the Veteran died in February 1969, many years prior to November 1, 1990.  In considering the evidence of record, the Board finds that the Veteran does not meet the basic eligibility requirements under 38 C.F.R. § 38.631(b) and, as such, the legal criteria for the provision of a Government-furnished headstone or grave marker under 38 U.S.C.A § 2306 are not met.  The Board has no authority to act outside the constraints of the statutory and regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c).  Given the foregoing, the claim seeking eligibility for a Government-furnished headstone or marker is denied as a matter of law.  Sabonis, supra.



ORDER

Entitlement to a Government-furnished headstone or marker is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


